Fletcher, J.
It was maintained by the counsel for the defendant, that the court below erred in permitting the plaintiff to amend his declaration, but there can be no doubt that it was entirely within the discretion of that court to allow the amendment. Then it was maintained that the charge for storage could not be recovered on an account annexed, as it was a charge for money paid. But this item may very properly be considered, in effect, as a general charge for storage, and as such proper in an account annexed. Some objection was made to the plaintiff’s right to recover, on the ground, that the plaintiff had not actually paid the owner of the warehouse, where the property was stored; though it was shown that he was liable for the storage, and on the day of the trial had given his note for the amount. Under the circumstances of this case, it does not appear to the court, *350that this objection can be maintained. It was then contended, on the part of the defendant, that the plaintiff could not recover for this charge of storage, unless it was shown that the defendant had reasonable notice of the existence of the claim therefor, and that the instruction of the court below to the jury on this point was erroneous.
In the letter of the defendant, dated April. 5th, 1843, to the plaintiff, enclosing the writ for service, the plaintiff is requested to return the writ to the defendant. It did not appear, whether the writ was returned to the defendant or to the clerk’s office. The property was attached on the 10th of April; but the service was not completed by giving a summons to the defendant, until the 6th of July, when the return was finished; so that when the return was made, the property had been on storage about three months. Yet there is no charge for storage on the writ, nor any thing intimating the existence of any such charge. The action, in which this charge was made, was entered at the August term, 1843, and continued to March term, 1844. The plaintiff kept the property for thirteen months, and then gave it up ; and there was no evidence of any express notice to the defendant, in this case, of the existence of the charge for storage, before the commencement of this suit. The evidence offered to show, that the defendant had knowledge of a usage in Suffolk county, to hold attorneys responsible without notice for all expenses incurred in the attachment and custody of property, wholly failed to establish that fact.
Every just principle requires, that a sheriff should give an attorney reasonable notice of expenses incurred in the service of a writ. This is necessary that the expenses may be included in the taxed costs. The attorney should be informed of them also for his own safety and security. Though the attorney makes himself originally liable for expenses, yet his liability is not on his own account, or for his own benefit, but in behalf and on account of his client. He stands somewhat in the situation of a guarantor, and should know the extent of his liability, in order that he may look to his *351principal for indemnity. The officer being requested to make return of his doings, the attorney may reasonably expect to be informed of what the officer has done, and for which he has claims, without going to him personally and particularly to inquire. Where there are constantly increasing expenses, it is most reasonable and important, that the attorney should have notice of them, in order that he may determine whether or not he will continue to be liable; and that he may have opportunity to obtain indemnity from his client. In the present case, the damages demanded in the writ, on which the attachment was made, were only one hundred dollars, and the actual debt probably about half that sum, and the storage charge was forty-eight dollars, probably equal in amount to the whole debt due. The unreasonableness and injustice of permitting expenses to accumulate to such an amount, in such a case, upon the responsibility of the attorney, without any notice to him, are manifest and palpable. Upon this point, the court below instructed the jury, “ that the request of the defendant, in his letter to the plaintiff, enclosing the writ for service, rendered the defendant responsible to the plaintiff for his fees for service of the writ, and for all disbursements made by him in the ordinary course of the business intrusted to him, if he gave reasonable notice to the defendant of liabilities incurred.” Thus far the instruction was correct, and perfectly unexceptionable. It distinctly announces the right of the defendant to have reasonable notice of liabilities incurred. But the portion of the instruction which follows, to wit, “ that the jury might infer such notice from the return on the writ,” in the opinion of this court, was erroneous; as in effect it really authorized a finding by the jury, that the defendant had notice without evidence; because, in truth, there was nothing in the return on the writ, from which notice could be inferred by any just mode of reasoning. The fact appearing upon the return, that property had been attached, was not of itself notice, nor a fact from which notice that the property was stored at expense, upon the responsibility of the defendant, could be fairly inferred, as *352such expense is by no means a necessary consequence of an attachment. Besides, it did not appear, that the writ was returned to the defendant, or at what time, if ever, he saw the return. Then, again, it appeared by the return, that the property had been attached about three months, when the return was completed, and the officer taxed his fees. Yet there was not on the return the slightest intimation that the property was stored on expense, as the defendant might reasonably have expected there would have been, if such was the case. In fact, it is impossible to see any thing in the return, from which notice to the defendant could be properly inferred. Instructing the jury, therefore, that they, might infer such notice from the return on the writ, was, in effect, leaving them to .find that fact without any evidence.
The exception to the instruction in this particular, therefore, is sustained, and the verdict is consequently set aside and a new trial granted.